DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perret et al (2008/0150192).
Perret et al disclose an assembly for use in an additive manufacturing system.  The assembly includes an elongate powder build material spreader (61) and a carriage (60) to support the spreader with first and second supports (63, 64).  See Figs. 9 and 13.  The spreader engages and disengages from the carriage by movement non-concentrically (direction D, Fig. 9; paragraphs 0085-0086) to a longitudinal axis of the spreader.  The spreader has projections (61b) that fit into recess or slots (63c, 64c) of the carriage (paragraph 0083-0084).  The carriage has a resilient retaining piece (64b).  The spreader has a drive means (59) and the carriage has a drive means (69, 70).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perret et al (2008/0150192) in view of Klein et al (2017/0066190).
Perret et al is described above.  Perret et al use what appears to be a blade as the spreader.  It would have been obvious to one of ordinary skill in the art to use a counter-rotating roller instead of a blade in the assembly of Perret et al because rollers and blades are known alternative spreading means in additive manufacturing apparatus as evidenced by Klein et al (paragraph 0014).  It would have been obvious to one of ordinary skill in the art to employ gears on the counter-rotating roller and carriage because means are necessary to achieve the counter-rotation to the direction of movement of the carriage.  The support sections (63, 64) are immovable relative to each other.    It would have been obvious to one of ordinary skill in the art to use rollers of different characteristics because Perret et al (paragraph 0087) indicates to have different spreaders for different build process requirements.

Allowable Subject Matter
Claim12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not suggest that a lid that at least partially covers the roller is used to retain the roller relative to the supports.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ng et al (2017/0072643) disclose using either a blade or roller as a spreader of build material in additive manufacturing (paragraph 0043).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY LYNN F THEISEN whose telephone number is (571)272-1210.  The examiner can normally be reached on Monday through Thursday, 7:30 am- 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARY LYNN F THEISEN/            Primary Examiner, Art Unit 1743